EXHIBIT 10(C)


AMENDED AND RESTATED


PROTECTIVE LIFE CORPORATION


EXCESS BENEFIT PLAN

        This Excess Benefit Plan was adopted by the Company for the purpose of
providing benefits to certain employees of the Company and its subsidiaries in
excess of the limitations imposed by Section 415 of the Code on the funded
Pension Plan which the Company maintains.

        1.   Definitions. Each of the following words and phrases as used herein
shall have the meanings set forth in this Section 1. Any term which is not
defined in this Section 1 but which is used in the Plan and which is defined in
the Pension Plan shall have the meaning set forth therein. Where necessary or
appropriate to the meaning hereof, the singular to include the plural, and the
plural to include the singular.

(a) The “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to any provision of the Code shall include such provision and
any comparable provision or provisions of any legislation that amends or
supersedes such provision.


(b) The “Company” means Protective Life Corporation, a Delaware corporation.


(c) The “Committee” means the Compensation Committee of the Company's Board of
Directors.


(d) “ERISA” means the Employee Retirement Income Security Act of 1974.


(e) The “Limitations” mean the limitations set forth in Section 415 of the Code
with respect to benefits payable under the Pension Plan and Section 401 (a)(17)
of the Code with respect to compensation included for purposes of benefit
determination under the Pension Plan. References to the Limitations include any
cost of living adjustments made by the Secretary of the Treasury pursuant to
Sections 415(d) and 401(a)(17) of the Code.


(f) An "Excess Benefit" means a benefit provided under the Plan to a Participant
or his or her Beneficiary.


(g) A “Participant” under this Plan means an employee of the Company or its
subsidiaries who is a participant in the Pension Plan and whose benefits under
the Pension Plan are reduced by application of the Limitations, provided,
however that with respect to a participant in the Pension Plan who retired or
whose employment with the Company or its subsidiaries otherwise terminated prior
to January 1, 2000, a participant shall be limited to a participant in the
Pension Plan who has been notified in writing by the Committee that he or she is
covered under this Plan.


(h) The “Plan” means the Excess Benefit Plan established by the Company
effective September 1, 1984, and amended and restated as of January 1, 1987 and
further amended and restated as of January 1, 1989 and March 6, 2000.


(i) The “Pension Plan” means the Protective Life Corporation Pension Plan, as
amended from time to time.






        2.   Purpose. The Plan is intended to be an “excess benefit plan” within
the meaning of Section 3(36) of ERISA, and any regulations issued thereunder,
and to pay Excess Benefits to Participants. The Plan also is intended to be
“unfunded” within the meaning of Section 4(b)(5) of ERISA, and any regulations
issued thereunder. Thus, Excess Benefits will not and may not be funded in any
respect, and the payment thereof shall be made at the appropriate time or times
from the general assets of the Company. Should any provision of the Plan be
inconsistent with the Code or any regulations issued thereunder, or with any
provision of law, regulation, ruling or decision governing the status of the
Plan or the Pension Plan, the Company shall take whatever steps are necessary to
conform it to the applicable authority.

        3.   Normal Retirement. If a Participant retires at or after his or her
Normal Retirement Date in accordance with the Pension Plan, he or she shall be
entitled to an Excess Benefit equal to (i) the amount of his or her normal
retirement benefit under the Pension Plan, based upon the Participant’s election
as to the form of benefit payment, without regard to the Limitations, reduced by
(ii) the amount of the normal retirement benefit which the Participant is
entitled to received under the Pension Plan, based upon the Participant’s
election as to the form of benefit payment, after application of the
Limitations.

        4.   Early Retirement. If a participant retires prior to his or her
Normal Retirement Date in accordance with the provisions of the Pension Plan,
the Participant shall be entitled to an Excess Benefit equal to (i) the amount
of his or her early retirement benefit under the Pension Plan, based upon the
Participant’s election as to the form of benefit payment, without regard to the
Limitations, reduced by (ii) the amount of the early retirement benefit which
the Participant is entitled to receive under the Pension Plan, based upon the
Participant’s election as to the form of benefit payment, after application of
the Limitations.

        5.   Disability Retirement. If a Participant becomes totally and
permanently disabled in accordance with the Pension Plan, he or she shall be
entitled to an Excess Benefit equal to (i) the amount of his or her disability
benefit under the Pension Plan without regard to the Limitations, reduced by
(ii) the amount of the disability benefit which the Participant is entitled to
received under the Pension Plan, after application of the Limitations.

        6.   Death. If a Participant’s surviving spouse becomes eligible at any
time to receive a death benefit payable prior to the commencement of the
Participant’s retirement benefit under the Pension Plan, the surviving spouse
shall be entitled to an Excess Benefit equal to (i) the amount of the death
benefit which the surviving spouse is entitled to receive under the Pension Plan
without regard to the Limitations, reduced by (ii) the amount of the death
benefit which the surviving spouse is entitled to receive under the Pension
Plan, after application of the Limitations.

        7.   Termination of Employment. If a Participant is eligible to receive
a deferred vested retirement benefit under the Pension Plan, he or she shall be
entitled to an Excess Benefit equal to (i) the amount of his or her deferred
vested retirement benefit under the Pension Plan, based upon the Participant’s
election as to the form of benefit payment without regard to the Limitations,
reduced by (ii) the amount of the deferred vested retirement benefit which the
Participant is entitled to receive under the Pension Plan, based upon the
Participant’s election as to the form of benefit payment, after application of
the Limitations.

        8.   Benefit Payments. Except as otherwise specifically provided herein,
the payment of a benefit to which a Participant or Beneficiary shall be entitled
under this Plan shall be made in the same manner and subject to the same
conditions as is the benefit under the Pension Plan.






        9.   Single Sum Provisions. Notwithstanding any other provision of the
Plan to the contrary, in the event a Participant’s employment terminated for any
reason, including Normal Retirement, and the present value of the Excess Benefit
payable to the Participant or the Participant’s spouse under this Plan is less
than $50,000, the Company may, in its sole discretion, elect to distribute the
present value of the Excess Benefit in a single sum payment. In the event the
Company elects to distribute the Excess Benefit in a single sum payment such
payment shall be made as soon as practicable following the Participant’s
termination of employment (or where the Participant has died, the date on which
the Company received written notice of the Participant’s death). Any such
payment shall be in full satisfaction of the Company’s obligations under the
Plan.

        10.   Administration. Notwithstanding the incorporation of various
provision of the Pension Plan into this Plan, all matters pertaining to benefit
payments, options and elections hereunder shall be administered by the
Committee, which shall have the sole authority to interpret and act on behalf of
the Company hereunder.

        11.   Amendment or Termination. The Plan may be amended or terminated at
any time by the Company with respect to any or all Participants by written
instrument executed with the same formality as the Plan, provided that no such
amendment or termination shall impair the benefits a Participant has accrued
under the Plan prior to such amendment or termination.

        12.   Governing Law. Except as provided under federal law, the
provisions of the Plan shall be governed by and construed in accordance with the
laws of the State of Alabama.

        13.   Non-Alienation of Benefits. Except as provided by law, no benefit
which shall be payable under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, garnishment,
encumbrance or charge by a Participant or his Beneficiary or anyone claiming
under or through either of them.

        IN WITNESS WHEREOF, the Company has caused its duly authorized officers
to execute this Amended and Restated Protective Life Corporation Excess Benefit
Plan this 6th day of March, 2000, to be effective as of January 1, 2000.

ATTEST: PROTECTIVE LIFE CORPORATION /s/Deborah J. Long /s/Drayton Nabers, Jr.
Its Secretary Its Chairman and CEO